                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                  AT COVINGTON

CIVIL ACTION NO. 18-201-DLB

TIMOTHY L. NOLAN                                                                PLAINTIFF


v.                      MEMORANDUM OPINION AND ORDER


JIM A. DALEY                                                                  DEFENDANT

                                       *** *** *** ***

       Defendant James Daley, Jailer of the Campbell County Detention Center

(“CCDC”), has filed a motion to dismiss the complaint filed by plaintiff Timothy Nolan.

(Doc. # 9). Nolan has filed his response to the motion (Doc. # 13), and this matter is now

ripe for decision.

       Nolan was confined at CCDC as a pretrial detainee from May 2017 through May

2018. Nolan alleges that immediately upon his arrival at the jail in May 2017, he advised

Daley that he suffered from several medical and psychological conditions which required

medication and treatment from a specialist. While Dr. Kalfas, a general practitioner,

provided medical care to CCDC inmates, Nolan states that in July 2017 Daley “refused

necessary specialized treatments beyond the scope and ability of the Jail Doctor.” (Doc.

# 1 at 2-3). Nolan again requested specialized medical care in September 2017, which

Daley again denied. Id. 7-8. Nolan alleges that in May 2018, Daley “said to me to quit

bothering him about getting more medical care . . . [and] told me to ask for medical help

when I got to prison.” Id. at 10. Nolan states that he collapsed shortly after his arrival at

a state prison in June 2018. Id. After a medical examination, a brain surgeon performed


                                             1
a carotid endarterectomy to remove a 95% blockage.              Id.   In his complaint, Nolan

contends that Daley displayed deliberate indifference to his serious medical needs in

violation of his rights under the Eighth and Fourteenth Amendments and seeks

compensatory and punitive damages. Id. at 10-11.

       Upon initial screening, the Court dismissed Nolan’s claims against Circuit Court

Judge Lape as barred by the statute of limitations, sovereign immunity, and absolute

judicial immunity. (Doc. # 6). The Court also dismissed any claim against Daley arising

out of conduct occurring before November 21, 2017, as barred by the statute of

limitations. Id. However, it directed that Daley be served with process to address Nolan’s

allegations regarding his alleged statements in May 2018. Id.

       In his pending motion to dismiss the complaint, Daley contends that Nolan’s claims

are barred by the statute of limitations.1 Specifically, Daley asserts that Nolan’s claims

regarding the denial of medical care accrued when Daley first allegedly refused to provide

him with specialized medical care in July 2017. As for Nolan’s allegations regarding their

conversation in May 2018, Daley notes that Nolan does not allege either that Nolan

requested medical care at that time or that Daley refused any request for medical care at

that time. (Doc. # 9) (citing Scott v. Ambani, 577 F.3d 642, 646-47 (6th Cir. 2009)). In

his response, Nolan states that Daley was “well aware” in May 2018 that he wanted

additional medical care, and Daley’s statement that Nolan should “stop bothering him”

about it demonstrates that Nolan was still requesting medical care at that time. (Doc. #




1       Daley also contends that Nolan’s complaint should be dismissed because it did not allege
that he had exhausted his administrative remedies. (Doc. # 9 at 90-92). However, prisoners are
not required to include such allegations in their complaints. Jones v. Bock, 549 U.S. 199 (2007).


                                               2
13 at 1). Nolan also suggests that the statute of limitations should be extended under the

continuing violations doctrine. Id.

       Although Nolan’s complaint was docketed in this Court on December 4, 2018, he

signed his complaint on November 21, 2018. (Doc. # 1 at 11). Because Nolan was

incarcerated when he sent his complaint, it is subject to the prison mailbox rule, and is

deemed filed on the day it was signed. Brand v. Motley, 526 F.3d 921, 925 (6th Cir.

2008). A one-year statute of limitations applies to civil rights claims arising out of conduct

occurring in Kentucky. Ky. Rev. Stat. § 413.140(1)(a); Hornback v. Lexington-Fayette

Urban Co. Gov’t., 543 F. App’x 499, 501 (6th Cir. 2013). The complaint is therefore timely

only with respect to claims accruing on or after November 21, 2017.

       The parties agree that the only event occurring after that date about which the

plaintiff complains is his conversation with Daley in May 2018. Where they disagree is

whether that conversation involved any independently-actionable conduct upon which the

plaintiff may base a claim regarding his medical care. The Court agrees with Daley that

it did not, and hence Nolan’s claims are time-barred.

       As a threshold matter, the Court concludes that the continuing violations doctrine,

a theory derived in the context of employment discrimination cases to extend the

limitations period under certain circumstances, does not apply to Nolan’s claims regarding

his medical care under Section 1983. The Sixth Circuit long ago held that “[t]his Circuit

employs the continuing violations doctrine most commonly in Title VII cases, and rarely

extends it to § 1983 actions.” Sharpe v. Cureton, 319 F.3d 259, 267 (6th Cir. 2003). The

Sixth Circuit has consistently refused to apply the doctrine to claims regarding the

adequacy or denial of medical care in prison. Cf. Bruce v. Corr. Med. Servs., Inc., 389 F.



                                              3
App’x 462, 466 (6th Cir. 2010). Finally, the doctrine does not apply here because

“[p]assive inaction does not support a continuing violation theory.” Eidson v. State of

Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 635 (6th Cir. 2007). Nolan’s allegation

that Daley merely continued to adhere to his prior refusal to provide medical care by a

specialist does not constitute new affirmative action that could support application of the

continuing violations doctrine.

       The Court further concludes that Nolan’s claims regarding Daley’s refusal to

provide medical care through a specialist accrued in July 2017, and certainly no later than

September 2017. “In determining when the cause of action accrues in § 1983 cases, we

look to the event that should have alerted the typical lay person to protect his or her

rights.” Ruiz-Bueno v. Maxim Healthcare Servs., Inc., 659 F. App’x 830, 834 (6th Cir.

2016) (quoting Trzebuckowski v. City of Cleveland, 319 F. 3d 853, 856 (6th Cir. 2003)).

Here, in July 2017 Daley told Nolan that he would not provide:

       the medicines the Plaintiff needed and had been taking for some time,
       including medicines for pain and anxiety. The Jailor himself also refused
       necessary specialized treatments beyond the scope and ability of the Jail
       Doctor who was a General practicing Doctor. After discussing it with the
       Plaintiff, the Plaintiff's lawyer and the Doctor, the Jailor continued to refuse
       necessary treatment.

(Doc. # 1 at 3). When Nolan repeated his desire “to get medical treatment for his falling

and many medical conditions” in September 2017, Daley flatly told him that the treatment

he wanted “was out of the question and too expensive for the County but he hoped the

Plaintiff got the medical treatment needed when he got to prison.” (Doc. # 1 at 8). These

alleged statements by Daley put Nolan on notice that the jail would not provide the

treatment he desired. Nolan thus had a complete and present cause of action at that

time, and the limitations period began to run.


                                              4
      The brief conversation between Nolan and Daley in May 2018 does not alter the

Court’s conclusion. Even assuming that Daley’s statement to Nolan “to quit bothering

him about getting more medical care” suggests both a request by Nolan for outside

medical care and a refusal by Daley to provide it, this does not alter the accrual date.

Instead, this statement indicated only Daley’s continued adherence to his initial decision

in July 2017 to provide medical care only from the general practitioner at the jail. As the

Court explained in a similar case:

      The Defendants determined to treat [Cuco’s] anemia with oral iron
      immediately upon her arrival at FMC and . . . continued to adhere to this
      treatment regimen throughout December 2003 and January 2004,
      notwithstanding Cuco’s repeated complaints of the discomfort it was
      causing her. This establishes that the conduct complained of, Defendants'
      decision to treat her anemia with oral iron, had definitively “occurred” not
      later than late December to early January. By February 11, 2004 . . . Cuco
      was no longer suffering from “continuing violations” of her Eighth
      Amendment rights, but rather was merely experiencing the “continuing
      effects” of the Defendants' initial treatment decision.

Cuco v. Fed. Med. Ctr.-Lexington, No. 05-CV-232-KSF, 2006 WL 1635668, at *29-30

(E.D. Ky. June 9, 2006) aff'd and remanded sub nom., 257 F. App’x 897 (6th Cir. 2007).

Because Nolan was made aware in July 2017 that Daley would not provide the

specialized medical care he sought, his claims accrued at that time. Nolan did not file

suit until November 2018, more than one year later, and his claims are therefore time-

barred.

      Accordingly, it is ORDERED as follows:

      1.     Defendant Daley’s motion to dismiss the complaint (Doc. # 9) is GRANTED;

      2.     The Court will enter a Judgment in favor of Defendant Daley concurrently

herewith; and

      3.        This matter is STRICKEN from the active docket.


                                            5
      This 15th day of May, 2019.




J:\DATA\ORDERS\ProSe\18-201-DLB Order Granting MTD.docx




                                            6
